DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180046864 A1 Flint; Jason C. et al. (hereafter Flint), in view of US 20160307382 A1 Herman; Kenneth Louis et al. (hereafter Herman).
Regarding claim 1, Fling discloses A monitoring system that is configured to monitor a property (Fig.3), the monitoring system comprising: a camera t generates image data in response to detecting movement at the property ([20], [26]); and a monitor control unit (Fig.4) that is configured to: receive image data ([08]); based on the image data, determine a physical attribute of an object depicted in the image data ([08], [57]); and adjust an arming status of the monitoring system and a locking status of a door at the property based on the physical attribute of the object and the direction of movement of the object relative to the property.
Flint fails to disclose based on the image data, determine a direction of movement of the object relative to the property; and adjust an arming status of the monitoring system and a locking status of a door at the property based on the physical attribute of the object and the direction of movement of the object relative to the property.
However, Herman teaches based on the image data, determine a direction of movement of the object relative to the property ([04], [37]-[38], wherein the image capture component, a camera, captures a sequence of pattern of radiation made from grid elements, and the grid elements are analyzed to determine object characteristics such as direction of travel of the object); and adjust an arming status of the monitoring system and a locking status of a door at the property based on the physical attribute of the object and the direction of movement of the object relative to the property ([56]-[57], wherein if the characteristics of an object is associated with user, the status of door open/close and status of armed/disarmed would be adjusted).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the monitoring system that is configured to monitor a property disclosed by Flint to include the teaching in the same field of endeavor of Herman, in order to satisfy the desire for premises management system and similar systems to provide for optical recognition of a user, as identified by Herman.
Regarding claim 3, Herman teaches The monitoring system of claim 1, wherein determining a physical attribute of the object depicted in the image data comprises: determining, using the camera, a human form of the object or an animal for of the object ([47], [103]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flint, in view of Herman, and further in view of US 20160188980 A1 Martin.
Regarding claim 2, Martin teaches The monitoring system of claim 2, wherein the object is a person and the monitor control unit is configured to generate a notification indicating that the person is likely moving towards the property ([67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Flint, Herman and Martin before him/her,  to modify the monitoring system that is configured to monitor a property disclosed by Flint to include the teaching in the same field of endeavor of Herman and Martin, in order to satisfy the desire for premises management system and similar systems to provide for optical recognition of a user, as identified by Herman, and provide methods for automatically triggering video analyses based on changes in objects within video scenes, as identified by Martin. 
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flint, in view of Herman, and further in view of US 20110191073 A1 Kim; Jaewon et al. (hereafter Kim).
Regarding claim 4, Kim teaches The monitoring system of claim 3, wherein determining a physical attribute of the object depicted in the image data comprises: determining a shape of the object using variations in light intensity in different regions of a light detecting sensor of the camera (Fig.1, [12]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Flint, Herman and Kim before him/her,  to modify the monitoring system that is configured to monitor a property disclosed by Flint to include the teaching in the same field of endeavor of Herman and Kim, in order to satisfy the desire for premises management system and similar systems to provide for optical recognition of a user, as identified by Herman, and provide a light detecting apparatus  to determine a 3D pattern used to authenticate the identity of that person, as identified by Kim. 
Regarding claim 5, Kim teaches The monitoring system of claim 4, wherein the variations in light intensity correspond to the presence of different areas of contrast and temporal changes that cause the light intensity to reach distinct regions of the light detecting sensor ([13], [50]-[51]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487